IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                          :       ID No. 1301017294A
                                            :
          v.                                :
                                            :
GARY A. PALMER,                             :
                                            :
          Defendant.                        :
                                            :

                                      ORDER

                 On this 16thth day of August, 2021, upon consideration of Defendant
Gary A. Palmer’s first motion for postconviction relief, and the record in the case,
IT APPEARS THAT:
                 1. Mr. Palmer filed his first motion for postconviction relief, pro se, on
March 1, 2021. He had pled guilty to six felony charges on June 9, 2014. The Court
sentenced him on that same day to a combined twenty-years of incarceration,
followed by one year of concurrent Level III probation. Mr. Palmer did not appeal
his convictions to the Delaware Supreme Court.
                 2. After careful consideration of Mr. Palmer’s motion, the Court
must summarily deny it because Superior Court Criminal Rule 61(i)(1) bars it.
Namely, the Rule provides that:
          [a] motion for postconviction relief may not be filed more than one year
          after the judgment of conviction is final or, if it asserts a retroactively
          applicable right that is newly recognized after the judgment of
          conviction is final, more than one year after the right is first recognized
          by the Supreme Court of Delaware or by the United States Supreme
          Court.1



1
    Super. Ct. Crim. R. 61(i)(1).
                                                1
              3. Here, Mr. Palmer filed his motion more than six years after his
conviction was final. He identifies no retroactively applicable right that could
trigger an exception to the procedural bar.2
              4. Furthermore, Mr. Palmer’s filings demonstrate none of the other
exceptions to the one-year procedural bar. Namely, he does not allege that the Court
lacked jurisdiction over his case.3 Nor did he separately satisfy the pleading
requirements set forth in Rule 61(d)(2)(i) or (2)(ii)4. As a result, his motion is time
barred.
       NOW, THEREFORE, after considering Mr. Palmer’s filings, and reviewing
the record in this case, the Court DENIES his motion for postconviction relief.
       IT IS SO ORDERED.



                                                      /s/Jeffrey J Clark
                                                        Resident Judge

JJC/dsc
oc: Prothonotary
cc: Gregory R. Babowal, Esquire
      Robert A. Harpster, Esquire
      Gary A. Palmer, JTVCC




2
  See id. (recognizing this exception to the one-year bar).
3
  See Super Ct. Crim. R. 61(i)(5).
4
  See id (including exceptions for newly discovered evidence or when a sentence of death is
involved).
                                               2